FEDERALDEFENDER SERVICES
  OF WISCONSIN, INC.
LEGAL COUNSEL

                                                                                    517 East Wisconsin
Craig W. Albee, Federal Defender                                                             Suite 182
Krista A. Halla-Valdes, First Assistant                                     Milwaukee, Wisconsin 53202

Joseph A. Bugni, Madison Supervisor                                             Telephone 414-221-9900
John W. Campion                                                                  Facsimile 414-221-9901
Shelley M. Fite
Anderson M. Gansner
Gabriela A. Leija
Peter R. Moyers
Ronnie V. Murray
Tom E. Phillip
Joshua D. Uller
Kelly A. Welsh



June 26, 2020


Honorable Pamela Pepper
US. District Judge
517 E. Wisconsin Avenue
Milwaukee, WI 53202

Re:       United States v. Yousef Barasneh
          Case No. 20-CR-26

Dear Judge Pepper:


I write again to appraise the Court of the status of this case. Assistant US Attorney Ben
Proctor and I had an email exchange earlier this morning, and I believe I know where the
government stands.

I informed Mr. Proctor that I intended to ask the Court to set a change-of plea hearing for
a date in August, and that I would provide the government with a signed plea agreement
a couple weeks in advance of that date. Mr. Proctor wants to get this case to resolution
and would have liked to have the signed plea agreement forwarded to the government
today, and if not today, then he’d like “very soon.” He reminded me that there are victims
in this case who are interested in what is going on with the case and that the case has
bumped along for some time, now. In turn, I reminded him that, for reasons the
government is fully aware of, Mr. Barasneh will not be taking this case to trial, that he
will return a signed plea agreement, and the case will proceed to its conclusion. However,
Mr. Barasneh and I continue to have things we want to accomplish before he enters a



                                          Milwaukee · Madison · Green Bay
              Case 2:20-cr-00026-PP Filed 06/29/20 Page 1 of 2 Document 28
FEDERALDEFENDERSERVICES
    OFWISCONSIN,INC.

Honorable Pamela Pepper
June 26, 2020
Page 2

plea. Mr. Proctor and I discussed the obligations each of has, some of which create a bit
of tension in the process of arriving at agreed-upon dates.

With that background, it remains my position that the Court should set a change-of-plea
hearing in August. I believe it is the government’s desire to have the Court hold that
hearing at an earlier date.

Mr. Barasneh understands that the Court will make another Speedy Trial Act finding in
this case excluding the time between today and the next scheduled court appearance. Mr.
Proctor and I thank the Court for its continued attention to this case.

Sincerely,


s/ John W. Campion
John W. Campion

JWC




             Case 2:20-cr-00026-PP Filed 06/29/20 Page 2 of 2 Document 28
